Exhibit 10.3

FORM OF SENIOR EXECUTIVE OFFICER
RESTRICTED STOCK AGREEMENT




THIS SENIOR EXECUTIVE OFFICER RESTRICTED STOCK AGREEMENT (this “Agreement”) is
made as of the effective date set forth on the attached notice of grant (the
“Grant Notice”), between GROUP 1 AUTOMOTIVE, INC., a Delaware corporation (the
“Company”), and the executive officer whose name is set forth on the Grant
Notice (“Executive”).


1.    Award. Pursuant to the GROUP 1 AUTOMOTIVE, INC. 2014 LONG TERM INCENTIVE
PLAN (the “Plan”), the number of shares (the “Restricted Shares”) of the
Company’s common stock set forth in the Grant Notice shall be issued as
hereinafter provided in Executive’s name, subject to certain restrictions
thereon. The Restricted Shares shall be issued upon acceptance hereof by
Executive (which shall be demonstrated by Executive’s execution of the Grant
Notice) and upon satisfaction of the conditions of this Agreement and the Grant
Notice. Executive acknowledges receipt of a copy of the Plan, and agrees that
this award of Restricted Shares shall be subject to all of the terms and
provisions of the Plan, including future amendments thereto, if any, pursuant to
the terms thereof. In the event of any conflict between the terms of this
Agreement and the Plan, the Plan shall control. The Plan and the Grant Notice
are incorporated herein by reference as a part of this Agreement. Capitalized
terms used but not defined herein shall have the meanings attributed to such
terms in the Plan.


2.    Restricted Shares. Executive hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:


(a)    Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of Executive’s employment
with the Company for any reason other than Planned Retirement (as hereinafter
defined), death or Disability (as hereinafter defined), Executive shall, for no
consideration, forfeit to the Company all Restricted Shares to the extent then
subject to the Forfeiture Restrictions. In the case of a Planned Retirement, if
Executive fails to comply with the Post-Retirement Obligations (as hereinafter
defined) continuously from the date of the termination of his employment as a
result of a Planned Retirement until the Compliance Expiration Date (as
hereinafter defined), Executive shall, for no consideration, forfeit to the
Company all the Restricted Shares to the extent subject to the forfeiture
restrictions on the date of such termination. The prohibition against transfer
and the obligation to forfeit and surrender Restricted Shares to the Company
upon termination of employment, or thereafter in the case of non-compliance with
the Post-Retirement Obligations following termination of employment as a result
of a Planned Retirement, are herein referred to as the “Forfeiture
Restrictions.” For purposes of this Agreement, the following capitalized words
and terms shall have the meanings indicated below:


(i)    “Board” shall mean the Board of Directors of the Company.






--------------------------------------------------------------------------------

Exhibit 10.3



(ii)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
Reference to any section of the Code shall be deemed to include any amendments
or successor provisions to such section and any regulations under such section.


(iii)    “Committee” shall mean the committee of the Board that is selected by
the Board to administer the Plan as provided in Paragraph IV(a) of the Plan.


(iv)    “Compliance Expiration Date” shall mean the date that is two years
following the effective date of the termination of Executive’s employment with
the Company.


(v)    “Disability” shall mean that Executive has become disabled within the
meaning of section 409A(a)(2)(C) of the Code and applicable administrative
authority thereunder.


(vi)    “Planned Retirement” shall mean that the Board has accepted the
resignation of Executive under terms relating to date and conditions of
resignation that are mutually agreeable to Executive and the Company.


(vii)    “Post-Retirement Obligations” shall mean any obligations of Executive
that apply following the termination of Executive’s employment with the Company,
including, without limitation, pursuant to that certain ___________ Agreement
effective as of [__________, 20__] by and between Executive and the Company
and/or that certain ___________ Agreement effective as of [__________, 20__] by
and between Executive and the Company, as such agreements may be amended from
time to time, and any such other obligations that apply following the
termination of Executive’s employment with the Company pursuant to any other
agreement that may be entered into by Executive and the Company from time to
time.


(b)    Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse
as to the Restricted Shares in accordance with the schedule set forth on the
Grant Notice, provided that Executive has been continuously employed by the
Company from the date of this Agreement through the lapse date set forth on the
Grant Notice. Notwithstanding the foregoing, the Forfeiture Restrictions shall
lapse as to all of the Restricted Shares then subject to the Forfeiture
Restrictions on the date Executive’s employment with the Company is terminated
by reason of death or Disability. Further, notwithstanding the foregoing, in the
event that Executive’s employment with the Company terminates as a result of a
Planned Retirement, all of the Restricted Shares that are then subject to the
Forfeiture Restrictions shall remain subject to forfeiture under this Agreement
until the Compliance Expiration Date and, upon the Compliance Expiration Date,
provided that Executive has complied with the Post-Retirement Obligations
continuously from the date of the termination of his employment with the Company
as a result of such Planned Retirement until the Compliance

2

--------------------------------------------------------------------------------

Exhibit 10.3

Expiration Date, the Forfeiture Restrictions shall lapse as to all of the
Restricted Shares then subject to the Forfeiture Restrictions.


(c)    Certificates. A certificate evidencing the Restricted Shares shall be
issued by the Company in Executive’s name, pursuant to which Executive shall
have all of the rights of a stockholder of the Company with respect to the
Restricted Shares, including, without limitation, voting rights and the right to
receive dividends (provided, however, that dividends paid in shares of the
Company’s stock shall be subject to the Forfeiture Restrictions). Executive may
not sell, transfer, pledge, exchange, hypothecate or otherwise dispose of the
stock until the Forfeiture Restrictions have expired and a breach of the terms
of this Agreement shall cause a forfeiture of the Restricted Shares. The
certificate shall be delivered upon issuance to the Secretary of the Company or
to such other depository as may be designated by the Committee as a depository
for safekeeping until the forfeiture of such Restricted Shares occurs or the
Forfeiture Restrictions lapse pursuant to the terms of the Plan and this award.
On the date of this Agreement, Executive shall deliver to the Company a stock
power, endorsed in blank, relating to the Restricted Shares. Upon the lapse of
the Forfeiture Restrictions without forfeiture, the Company shall cause a new
certificate or certificates to be issued without legend (except for any legend
required pursuant to applicable securities laws or any other agreement to which
Executive is a party) in the name of Executive in exchange for the certificate
evidencing the Restricted Shares. However, the Company, in its sole discretion,
may elect to deliver the certificate either in certificate form or
electronically to a brokerage account established for Executive’s benefit at a
brokerage/financial institution selected by the Company. Executive agrees to
complete and sign any documents and take additional action that the Company may
request to enable it to deliver the shares on Executive’s behalf.


(d)    Corporate Acts. The existence of the Restricted Shares shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding. The prohibitions of Section 2(a) hereof shall not apply to
the transfer of Restricted Shares pursuant to a plan of reorganization of the
Company, but the stock, securities or other property received in exchange
therefor shall also become subject to the Forfeiture Restrictions and provisions
governing the lapsing of such Forfeiture Restrictions applicable to the original
Restricted Shares for all purposes of this Agreement and the certificates
representing such stock, securities or other property shall be legended to show
such restrictions.



3

--------------------------------------------------------------------------------

Exhibit 10.3

3.    Withholding of Tax/Tax Election. To the extent that the receipt of the
Restricted Shares or the lapse of any Forfeiture Restrictions results in
compensation income to Executive for federal or state income tax purposes,
Executive shall deliver to the Company at the time of such receipt or lapse, as
the case may be, such amount of money as the Company may require to meet its
obligation under applicable tax laws or regulations or make such other
arrangements to satisfy such withholding obligation as the Company, in its sole
discretion, may approve. In addition, the Company may withhold unrestricted
shares of stock of the Company (valued at their fair market value on the date of
withholding of such shares) otherwise to be issued upon the lapse of the
Forfeiture Restrictions to satisfy its withholding obligations. If Executive
makes the election authorized by section 83(b) of the Code in connection with
the award of the Restricted Shares, Executive shall submit to the Company a copy
of the statement filed by Executive to make such election.


4.    Status of Stock. Executive agrees that the Restricted Shares issued under
this Agreement will not be sold or otherwise disposed of in any manner which
would constitute a violation of any applicable securities laws, whether federal
or state, or the Company’s Code of Conduct. Executive also agrees that (a) the
certificates representing the Restricted Shares may bear such legend or legends
as the Committee deems appropriate in order to reflect the Forfeiture
Restrictions and to assure compliance with applicable securities laws, (b) the
Company may refuse to register the transfer of the Restricted Shares on the
stock transfer records of the Company if such proposed transfer would constitute
a violation of the Forfeiture Restrictions or, in the opinion of counsel
satisfactory to the Company, of any applicable securities law, and (c) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Shares.


5.    Employment Relationship. For purposes of this Agreement, Executive shall
be considered to be in the employment of the Company as long as Executive
remains an Executive or a consultant of either the Company, a parent or
subsidiary corporation (as defined in section 424 of the Code) of the Company,
or any successor corporation. Nothing in the adoption of the Plan, nor the award
of the Restricted Shares thereunder pursuant to this Agreement, shall confer
upon Executive the right to continued employment or engagement as a consultant
by the Company or affect in any way the right of the Company to terminate such
employment or consulting relationship at any time. Unless otherwise provided in
a written employment or consulting agreement or by applicable law, Executive’s
employment or engagement as a consultant by the Company shall be on an at-will
basis, and the employment and/or consulting relationship may be terminated at
any time by either Executive or the Company for any reason whatsoever, with or
without cause. Any question as to whether and when there has been a termination
of such employment and/or consulting relationship, and the cause of such
termination, shall be determined by the Committee, and its determination shall
be final.


6.    Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Executive, such
notices or communications shall be effectively delivered if hand delivered to
Executive at his principal place of employment or if sent by registered or
certified mail to Executive at the last address Executive has filed with the
Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the Company at
its principal executive offices.

4

--------------------------------------------------------------------------------

Exhibit 10.3



7.    Entire Agreement; Amendment. This Agreement and the documents incorporated
by reference herein replace and merge all previous agreements and discussions
relating to the same or similar subject matters between Executive and the
Company and constitute the entire agreement between Executive and the Company
with respect to the subject matter of this Agreement; provided, however, that
the terms of this Agreement shall not modify and shall be subject to the terms
and conditions of any employment, consulting and/or severance agreement between
the Company and Executive in effect as of the date a determination is to be made
under this Agreement. Without limiting the scope of the preceding sentence,
except as provided therein, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect. Any modification of this Agreement
shall be effective only if it is in writing and signed by both Executive and an
authorized officer of the Company.


8.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Executive.


9.    Forfeiture (“Clawback”) Policy. Notwithstanding any other provision of
this Agreement to the contrary, any Restricted Shares granted and/or shares
issued hereunder, and/or any amount received with respect to any sale of any
such shares, shall be subject to potential cancellation, recoupment, rescission,
payback or other action in accordance with the terms of any clawback policy
(“Policy”) established by the Company to comply with any provision of applicable
law relating to cancellation, rescission, payback or recoupment of compensation,
and Employee expressly agrees that the Company may take such actions as are
necessary to effectuate the Policy, any similar policy or applicable law without
further consent or action being required by Employee. To the extent that the
terms of this Agreement and the Policy or any similar policy conflict, then the
terms of such policy shall prevail.


10.    Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.



5

--------------------------------------------------------------------------------

Exhibit 10.3

GROUP 1 AUTOMOTIVE, INC.
2014 LONG TERM INCENTIVE PLAN


APPENDIX TO SENIOR EXECUTIVE OFFICER
RESTRICTED STOCK AGREEMENT

ADDITIONAL TERMS AND CONDITIONS
FOR INTERNATIONAL EMPLOYEES




TERMS AND CONDITIONS


This Appendix, which is part of the Agreement, contains additional terms and
conditions that govern the Restricted Stock granted to the Employee under the
Plan if he or she resides outside the United States. The terms and conditions in
Part A apply to all Employees outside the United States. The country-specific
terms and conditions and/or notifications in Part B will also apply to the
Employee if he or she resides in one of the countries listed below. Unless
otherwise defined, capitalized terms used but not defined in this Appendix have
the meanings set forth in the Plan and/or the Agreement.


NOTIFICATIONS


This Appendix also includes information regarding exchange controls and certain
other issues of which the Employee should be aware with respect to participation
in the Plan. The information is based on the exchange control, securities and
other laws in effect in the respective countries as of June 2014. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that the Employee not rely on the information in this Appendix as the
only source of information relating to the consequences of his or her
participation in the Plan because the information may be out of date at the time
that the Employee vests in the Restricted Shares or sell shares of common stock
acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Employee’s particular situation, and the Company is not in a
position to assure the Employee of a particular result. Accordingly, the
Employee is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to the Employee’s situation.


Finally, if the Employee is a citizen or resident, or is considered a resident,
of a country other than the one in which he or she is currently working, or
transferred employment after the Restricted Shares were granted to him or her,
the information contained herein may not be applicable. In addition, the Company
shall, in its sole discretion, determine to what extent the additional terms and
conditions included herein will apply to you under these circumstances.



ADDITIONAL TERMS AND CONDITIONS FOR INTERNATIONAL EMPLOYEES

--------------------------------------------------------------------------------

Exhibit 10.3

A.    ALL NON-U.S. COUNTRIES ADDITIONAL TERMS AND CONDITIONS


The following additional terms and conditions will apply to the Employee if he
or she resides in any country outside the United States.


Responsibility for Taxes. The following section replaces Section 3 of the
Agreement in its entirety:


The Employee acknowledges that, regardless of any action taken by the Company
or, if different, the Employee’s employer (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Employee’s
participation in the Plan and legally applicable to the Employee (“Tax-Related
Items”) is and remains the Employee’s responsibility and may exceed the amount
actually withheld by the Company or the Employer. The Employee further
acknowledges that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Shares, including, but not limited to, the grant or
vesting of the Restricted Shares, the subsequent sale of shares of common stock
acquired pursuant to such settlement and the receipt of any dividends; and
(2) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Restricted Shares to reduce or eliminate the
Employee’s liability for Tax-Related Items or achieve any particular tax result.
Further, if the Employee is subject to Tax-Related Items in more than one
jurisdiction between the date of grant and the date of any relevant taxable or
tax withholding event, as applicable, the Employee acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, the
Employee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Employee
authorizes the Company and/or the Employer to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following
methods: (i) requiring payment by the Employee to the Company, on demand, by
cash, check or other method of payment as may be determined acceptable by the
Company; (ii) withholding from the Employee’s wages or other cash compensation
paid to the Employee by the Company and/or the Employer; (iii) withholding from
proceeds of the sale of shares of common stock at vesting of the Restricted
Shares either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Employee’s behalf pursuant to this authorization) without
further consent; or (ii) withholding shares of common stock at vesting of the
Restricted Shares.


Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding rates or other applicable withholding rates, including
maximum applicable rates, in which case the Employee will receive a refund of
any over-withheld amount in cash and will have no entitlement to the common
stock equivalent. If the obligation for Tax-Related Items is satisfied by
withholding in shares of common stock, for tax purposes, the Employee is deemed
to have been issued the full number of shares of common stock subject to the
vested Restricted Shares,

ADDITIONAL TERMS AND CONDITIONS FOR INTERNATIONAL EMPLOYEES
2

--------------------------------------------------------------------------------

Exhibit 10.3

notwithstanding that a number of the shares of common stock are held back solely
for the purpose of paying the Tax-Related Items.


Finally, the Employee agrees to pay the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Employee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the shares or the proceeds of the sale of shares of common
stock, if the Employee fails to comply with the Employee’s obligations in
connection with the Tax-Related Items.


Nature of Grant. The following section is added to Section 5 of the Agreement:
 
In accepting the grant, the Employee acknowledges, understands and agrees that:
(1) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan; (2) all decisions with respect
to future Restricted Share or other grants, if any, will be at the sole
discretion of the Company; (3) the Employee is voluntarily participating in the
Plan; (4) the Restricted Shares are not intended to replace any pension rights
or compensation; (5) the future value of the underlying shares of common stock
is unknown, indeterminable and cannot be predicted with certainty; (6) no claim
or entitlement to compensation or damages shall arise from forfeiture of the
Restricted Shares resulting from the termination of the Employee’s employment or
other service relationship (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Employee is employed or the terms of the Employee’s employment agreement, if
any), and in consideration of the grant of the Restricted Shares to which the
Employee is otherwise not entitled, the Employee irrevocably agrees never to
institute any claim against the Company, any of its Subsidiaries or the
Employer, waives the Employee’s ability, if any, to bring any such claim, and
releases the Company, its Subsidiaries and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Employee shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim; (7)
for purposes of the Restricted Shares, the Employee’s employment or service
relationship will be considered terminated as of the date the Employee is no
longer actively providing services to the Company or one of its Subsidiaries
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Employee is employed or providing services or the terms of the Employee’s
employment or service agreement, if any) and unless otherwise expressly provided
in these Terms and Conditions or determined by the Company, the Employee’s right
to vest in the Restricted Shares under the Plan, if any, will terminate as of
such date and will not be extended by any notice period (e.g., the Employee’s
period of service would not include any contractual notice period or any period
of “garden leave” or similar period mandated under employment laws in the
jurisdiction where the Employee is employed or providing services or the terms
of the Employee’s employment or service agreement, if any); the Company shall
have the exclusive discretion to determine when the Employee is no longer
actively providing services for purposes of the Employee’s Restricted Share
grant (including whether the Employee may still be

ADDITIONAL TERMS AND CONDITIONS FOR INTERNATIONAL EMPLOYEES
3

--------------------------------------------------------------------------------

Exhibit 10.3

considered to be providing services while on an approved leave of absence); (8)
unless otherwise provided in the Plan or by the Company in its discretion, the
Restricted Shares and the benefits evidenced by these Terms and Conditions do
not create any entitlement to have the Restricted Shares or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
shares of the Company; (9) the Restricted Shares and the shares of common stock
subject to the Restricted Shares, and the income and value of same, are not part
of normal or expected compensation for any purpose, including, without
limitation, calculating severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments; and (10) the Employee
acknowledges and agrees that neither the Company, the Employer nor any
subsidiary or affiliate of the Company shall be liable for any foreign exchange
rate fluctuation between the Employee’s local currency and the United States
Dollar that may affect the value of the Restricted Shares or of any amounts due
to the Employee pursuant to the settlement of the Restricted Shares or the
subsequent sale of any shares of common stock acquired upon settlement.


No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Employee’s participation in the Plan, or the Employee’s acquisition or sale of
the underlying shares of common stock. The Employee is hereby advised to consult
with the Employee’s own personal tax, legal and financial advisors regarding the
Employee’s participation in the Plan before taking any action related to the
Plan.


Data Privacy. The Employee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Employee’s
personal data as described in the Agreement and any other Restricted Share grant
materials (“Data”) by and among, as applicable, the Employer, the Company and
its subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing the Employee’s participation in the Plan.


The Employee understands that the Company and the Employer may hold certain
personal information about the Employee, including, but not limited to, the
Employee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all
Restricted Shares or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in the Employee’s favor, for the
exclusive purpose of implementing, administering and managing the Plan.


The Employee understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan. The
Employee understands that the recipients of the Data may be located in the
United States or elsewhere (including outside the EEA), and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than the Employee’s country. The Employee understands that the
Employee may request a list with the names and addresses of any potential
recipients

ADDITIONAL TERMS AND CONDITIONS FOR INTERNATIONAL EMPLOYEES
4

--------------------------------------------------------------------------------

Exhibit 10.3

of the Data by contacting the Employee’s local human resources representative.
The Employee authorizes the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Employee’s participation in the Plan. The Employee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Employee’s participation in the Plan. The Employee understands that
the Employee may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Employee’s local human resources representative. Further, the
Employee understands that the Employee is providing the consents herein on a
purely voluntary basis. If the Employee does not consent, or if the Employee
later seeks to revoke the Employee’s consent, the Employee’s employment status
or service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Employee’s consent is that
the Company would not be able to grant the Employee Restricted Shares or other
equity awards or administer or maintain such awards. Therefore, the Employee
understands that refusing or withdrawing the Employee’s consent may affect the
Employee’s ability to participate in the Plan. For more information on the
consequences of the Employee’s refusal to consent or withdrawal of consent, the
Employee understands that the Employee may contact the Employee’s local human
resources representative.


Language. If the Employee has received the Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.


B.    COUNTRY-SPECIFIC ADDITIONAL TERMS AND CONDITIONS AND NOTIFICATIONS

BRAZIL


TERMS AND CONDITIONS
Compliance with Law. By accepting the Restricted Shares, the Employee
acknowledges that he or she agrees to comply with applicable Brazilian laws and
pay any and all applicable taxes associated with the vesting of the Restricted
Shares, the receipt of any dividends, and the sale of shares of common stock
acquired under the Plan.


NOTIFICATIONS
Exchange Control Information. If the Employee is resident or domiciled in
Brazil, he or she will be required to submit annually a declaration of assets
and rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is equal to or greater than US$100,000. Assets
and rights that must be reported include shares of common stock.

ADDITIONAL TERMS AND CONDITIONS FOR INTERNATIONAL EMPLOYEES
5

--------------------------------------------------------------------------------

Exhibit 10.3

 
UNITED KINGDOM


TERMS AND CONDITIONS
U.K. Sub-Plan. The terms of the U.K. Sub-plan apply to the grant of Restricted
Shares.

ADDITIONAL TERMS AND CONDITIONS FOR INTERNATIONAL EMPLOYEES
6